Citation Nr: 1607621	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for tingling and numbness of the right upper extremity, to include right carpal tunnel syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy Reserve and had periods of active duty from January 1991 to May 1991 and from November 2002 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has recharacterized the issue of service connection for right side carpal tunnel syndrome to more broadly encompass his symptoms of tingling and numbness of the right upper extremity.  See, Clemons v. Shinseki, 23 Vet. App 1 (2009).

In his May 2012 substantive appeal, the Veteran requested a hearing at a local VA office.  Subsequently, in a November 2013 statement, the Veteran withdrew his request to testify at a hearing.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d),(e).

The Board also notes that the RO certified the issue of entitlement to service connection for right knee patellofemoral syndrome as being on appeal; however, the RO granted that claim in a May 2012 rating decision.  The grant of service connection for that disability constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  The record contains no indication that the appellant has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status. Grantham, 114 F. 3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This case was before the Board in January 2015.  In its decision, the Board granted service connection for tinnitus and remanded the issues of service connection for memory loss and right side carpal tunnel syndrome for further evidentiary development.  All indicated development has been completed and the case has returned to the Board for appellate review.  

This case was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains a copy of the November 2014 informal hearing presentation.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

The issue of entitlement to service connection for numbness and tingling of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran has objective signs of chronic memory loss that that are not attributable to a known clinical diagnosis.  

3.  Resolving reasonable doubt in favor of the Veteran, his memory loss more nearly approximates occupational and social impairment due to mild or transient symptoms.  


CONCLUSION OF LAW

The criteria for service connection for a chronic disability resulting from an undiagnosed illness manifested by memory loss have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(b) (West 2014); 38 C.F.R. §§ 3.2, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that he has memory loss that is related to his service in the Southwest Asia theater of operations during the Persian Gulf War.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

VA is also authorized to pay compensation to any Persian Gulf veteran suffering from a qualifying chronic disability.  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).   

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).  

Initially, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's service personnel records show that he served in Bahrain, which is within the area defined as the Southwest Asia theater of operations, during the Persian Gulf War.  See, 38 C.F.R. §§ 3.317(e)(2); 38 C.F.R. § 3.2.

Regarding the claimed symptomatology, on examination, there were objective indications of chronic disability.  In this regard, the June 2015 VA addendum opinion contained results from the dementia rating scale.  For memory, the raw score was 21 which equated to the 6 to 10th percentile.  The summary of the results revealed that the Veteran's cognitive functioning was below average, but considered intact.  Notably, it was reported that he demonstrated a prominent degree of impairment in his recall and recognition of verbal material.  Moreover, the Veteran reported that he suffered from memory loss since service.  See, November 2009 statement.  The Board finds that the Veteran is competent to report the history of his symptoms and that the statements are credible and consistent with the evidence of record.  Thus, the Veteran's memory loss existed for longer than 6 months.  The Board therefore finds that there is objective indications of chronic disability manifested by memory loss.   

Furthermore, the Board finds that the memory loss has manifest to a compensable degree by December 31, 2016.  In this regard, the Board finds that the most appropriate diagnostic code is under 38 C.F.R. § 4.130, Diagnostic Code 9310, applicable to unspecified neurocognitive disorders.  Under the general rating formula for mental disorders, a noncompensable evaluation is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

Here, the June 2015 VA examiner opined that the Veteran's memory loss resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Furthermore, at the June 2015 VA examination, the Veteran reported that he has to use a lot of "sticky notes" because his memory problems have become progressively worse.  He explained how all of new managers and employees come through him and that he used to know all of their names, but now he struggled.  He stated that it was "intermediate" things that he had trouble with, which made him look stupid and appear very unorganized.  He also reported how he sometimes would not remember what he ate for dinner and that he would purchase a DVD only to find out that he already owned it.  He stated that he now needed to call his wife to ask if he had seen the movie.  

The Board acknowledges the March 2014 VA examiner's opinion that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication; however, resolving reasonable doubt in favor the Veteran, the Board finds that his symptoms more nearly approximate occupational and social impairment due to mild and transient symptoms.   

Finally, the Veteran's memory loss has not been attributed to a known clinical diagnosis.  Significantly, at the June 2015 VA examination, the examiner reported that the Veteran did not have now and had never been diagnosed with a mental disorder.  The examiner opined that the Veteran reported having minor memory issues and that the symptoms appeared to be impacting his social and occupational functioning, but the symptoms were not consistent with any specific psychiatric diagnosis.  Similarly, in the November 2015 VA addendum opinion, the examiner opined that the memory loss was at least as likely as not incurred in or caused by service.  The rationale provided was that the Veteran reported having minor memory issues and that the symptoms indicated above appeared to be impacting his social or occupational functioning, but are not consistent with any specific psychiatric diagnosis.  The examiner further explained why the Veteran did not meet the requirements for a diagnosis of dementia.  

The Board acknowledges that the March 2014 VA examiner rendered a diagnosis of cognitive disorder not otherwise specified (NOS) and checked the box indicating that the Veteran had a mental condition that was formally diagnosed.  However, the examiner explained that it was unclear if the Veteran suffered from a memory or cognitive deficit.  He reported that the examination suggested some mild organic impairment, but stated that further assessment was indicated.  Therefore, as not further assessment was made, the Board finds that the opinion has limited probative value.  

The Board further notes that a VA addendum opinion was provided in October 2015.  The October 2015 VA examiner opined that the Veteran's symptoms were less likely as not caused by or a result of service because the Veteran had not been diagnosed with any sort of medical condition that would cause memory impairment.  However, the Board emphasizes that service connection may be granted for an undiagnosed illness.  Thus, given the basis for the opinion, the Board assigns it very limited probative value.

In summary, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic memory loss that is not attributable to a known clinical diagnosis.  This symptomatology was also manifest to a compensable degree by December 31, 2016.  Therefore, service connection for memory loss is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.


ORDER

Service connection for memory loss is granted.


REMAND

The Veteran was afforded a VA examination in connection with his claim for service connection for tingling and numbness of the right upper extremity in June 2015.  At the examination, the Veteran reported that he had carpal tunnel syndrome of the right wrist that affected his right thumb and right index finger; he denied a medical diagnosis of carpal tunnel syndrome.  The examiner reported that the Veteran had a peripheral nerve condition or peripheral neuropathy.  The examiner further reported that the Veteran had symptoms attributable to a peripheral nerve condition, to include mild intermittent pain and mild paresthesias and/or dysesthesias of the right upper extremity.  However, the examiner reported that EMG studies showed no electrophysiological evidence of carpal tunnel syndrome, ulnar nerve compression, or cervical radiculopathy of either side.  The examiner noted that the EMG report had not yet been copied into the file yet.  

The Board finds that an additional VA examination is necessary to determine the etiology of the tingling and numbness of the right upper extremity, as it is unclear from the examiner's findings whether the Veteran has peripheral neuropathy.  Moreover, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, if the examiner finds that his symptoms were not attributable to a known clinical diagnosis, an opinion regarding whether the Veteran's numbness and tingling of the right upper extremity were due to an undiagnosed illness is necessary.  

Finally, the VA examiner indicated that the EMG results had not been associated with the VA examination or claims file.  Thus, on remand, the EMG results should be associated with the claims file as well as any additional outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tingling and numbness of the right upper extremity.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any VA medical records from the VA healthcare system, to specifically include the EMG results associated with the June 2015 VA examination.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of numbness and tingling of the right upper extremity that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should address the following:

a)  Upon clinical examination, does the Veteran have a current disorder involving the right upper extremity?  Please specifically identify all disorders, to include any evidence of any current carpal tunnel syndrome after any appropriate testing is performed. 

b)  For each diagnosed right upper extremity disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service.  In rendering the opinion, the examiner should address the Veteran's lay statements that his symptoms first manifested when he was typing during service.  

c)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  The examiner should describe the symptoms and report all findings needed to evaluate the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


